Exhibit 10.4

EXECUTION VERSION

FOREIGN GUARANTY

Dated as of May 12, 2011

From

THE GUARANTORS NAMED HEREIN

And

THE ADDITIONAL GUARANTORS REFERRED TO HEREIN

as Guarantors

in favor of

THE SECURED PARTIES REFERRED TO IN

THE CREDIT AGREEMENT REFERRED TO HEREIN

 

Foreign Guaranty



--------------------------------------------------------------------------------

T A B L E O F C O N T E N T S

 

Section         Page        

Section 1.

   Guaranty; Limitation of Liability      1   

Section 2.

   Guaranty Absolute      3   

Section 3.

   Waivers and Acknowledgments      4   

Section 4.

   Subrogation      5   

Section 5.

   Payments Free and Clear of Taxes, Etc.      5   

Section 6.

   Representations and Warranties      6   

Section 7.

   Covenants      6   

Section 8.

   Amendments, Guaranty Supplements, Etc.      6   

Section 9.

   Notices, Etc.      7   

Section 10.

   No Waiver; Remedies      7   

Section 11.

   Right of Set-off      7   

Section 12.

   Indemnification      7   

Section 13.

   Continuing Guaranty; Assignments under the Credit Agreement      8   

Section 14.

   Judgments      9   

Section 15.

   Execution in Counterparts      9   

Section 16.

   Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.      9   

Exhibit A - Guaranty Supplement

 

Foreign Guaranty



--------------------------------------------------------------------------------

FOREIGN GUARANTY

FOREIGN GUARANTY dated as of May 12, 2011 made by the Persons listed on the
signature pages hereof under the caption “Foreign Guarantors” and the Additional
Guarantors (as defined in Section 8(b)) (such Persons so listed and the
Additional Guarantors being, collectively, the “Guarantors” and, individually,
each a “Guarantor”) in favor of the Secured Parties (as defined in the Credit
Agreement referred to below).

PRELIMINARY STATEMENT.

SENSATA TECHNOLOGIES B.V., a private limited liability company (besloten
vennootschap met beperkte aansprakelijkheid) incorporated under the laws of the
Netherlands (the “BV Borrower”), SENSATA TECHNOLOGIES FINANCE COMPANY, LLC, a
Delaware limited liability company (the “US Borrower”; together with the BV
Borrower, the “Borrowers”), SENSATA TECHNOLOGIES INTERMEDIATE HOLDING B.V., a
private limited liability company (besloten vennootschap met beperkte
aansprakelijkheid) incorporated under the laws of the Netherlands, are party to
a Credit Agreement dated as of May 12, 2011 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
the capitalized terms defined therein and not otherwise defined herein being
used herein as therein defined) with certain Lenders party thereto, the Initial
L/C Issuer, the Initial Swing Line Lender and MORGAN STANLEY SENIOR FUNDING,
INC., as Administrative Agent. The Borrowers and the Guarantors have entered
into or may from time to time enter into lines of credit (committed or
uncommitted) and other similar arrangements (the “Bilateral Obligations”) with
Lenders or their Affiliates and certain other financial institutions as
initially set forth on Schedule XII of the Domestic Security Agreement and as
such schedule may be amended from time to time upon written notice by the
Borrowers to the applicable Lenders or Affiliates and certain other financial
institutions (each, in such capacity, a “Bilateral Provider”).

Each Guarantor may receive, directly or indirectly, a portion of the proceeds of
the Loans under the Credit Agreement and will derive substantial direct and
indirect benefits from the transactions contemplated by the Credit Agreement and
from each Bilateral Provider’s Bilateral Obligations. It is a condition
precedent to the making of the Loans by the Lenders and the issuance of Letters
of Credit by the Initial L/C Issuer under the Credit Agreement and the entry by
the Hedge Banks into Secured Hedge Agreements from time to time that each
Guarantor shall have executed and delivered this Guaranty.

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make Loans and to issue Letters of Credit under the Credit Agreement,
the Bilateral Providers to provide Bilateral Obligations and the Hedge Banks to
enter into Secured Hedge Agreements from time to time, each Guarantor, jointly
and severally with each other Guarantor, hereby agrees as follows:

Section 1. Guaranty; Limitation of Liability. (a) Each Guarantor hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of (i) all Obligations of (A) the BV Borrower
and (B) each Loan Party guaranteeing the Obligations of the BV Borrower,
(ii) all obligations of the BV Borrower and each Foreign Subsidiary in respect
of Cash Management Obligations and Secured Hedge Obligations and (iii) the
Bilateral Obligations of each Bilateral Provider, in respect of each of the
foregoing, whether now or hereafter existing (including, without limitation, any
extensions, modifications, substitutions, amendments or renewals of any or all
of the foregoing obligations), whether direct or indirect, absolute or
contingent, and whether for principal, interest, premiums, fees, indemnities,
contract causes of action, costs, expenses or otherwise (such obligations being
the “Guaranteed Obligations”), and agrees to pay any and all reasonable expenses
(including, without limitation, reasonable fees and reasonable out-of-pocket
expenses of counsel) incurred

 

Foreign Guaranty



--------------------------------------------------------------------------------

by the Administrative Agent or any other Secured Party in enforcing any rights
under this Guaranty or any other Loan Document in accordance with Section 10.04
of the Credit Agreement (including Attorney Costs of any law firm or other
external counsel to the Administrative Agent); provided, however, that in no
event shall the Guaranteed Obligations of any Guarantor include any of its
obligations as a Borrower under the Credit Agreement. Without limiting the
generality of the foregoing, each Guarantor’s liability shall extend to all
amounts that constitute part of the Guaranteed Obligations and would be owed by
any other Guarantor to any Secured Party under or in respect of the Loan
Documents but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization or similar proceeding involving
such other Guarantor. Notwithstanding anything herein or in the Credit Agreement
to the contrary, (i) the aggregate principal amount of all Bilateral Obligations
guaranteed hereby shall not exceed $40,000,000 and (ii) to the extent that
Bilateral Obligations are cash collateralized or otherwise guaranteed (other
than pursuant hereunder), such Bilateral Obligations shall not be guaranteed
hereby.

(b) Each Guarantor, and by its acceptance of this Guaranty, the Administrative
Agent and each other Secured Party, hereby confirm that it is the intention of
all such Persons that this Guaranty and the Obligations of each Guarantor
hereunder not constitute a fraudulent transfer or conveyance for purposes of
Bankruptcy Law (as hereinafter defined), the Uniform Fraudulent Conveyance Act,
the Uniform Fraudulent Transfer Act or any similar foreign, federal or state Law
to the extent applicable to this Guaranty and the Obligations of each Guarantor
hereunder. To effectuate the foregoing intention, the Administrative Agent, the
other Secured Parties and the Guarantors hereby irrevocably agree that the
Obligations of each Guarantor under this Guaranty at any time shall be limited
to the maximum amount as will result in the Obligations of such Guarantor under
this Guaranty not constituting a fraudulent transfer or conveyance. For purposes
hereof, “Bankruptcy Law” means any proceeding of the type referred to in
Section 8.01(f) of the Credit Agreement or Title 11, U.S. Code, or any similar
foreign, federal or state Law for the relief of debtors.

(c) Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Secured Party under this
Guaranty or any other guaranty, such Guarantor will contribute, to the maximum
extent permitted by Law, such amounts to each other Guarantor and each other
guarantor so as to maximize the aggregate amount paid to the Secured Parties
under or in respect of the Loan Documents.

(d) To the extent that any Guarantor shall be required hereunder to pay a
portion of the Guaranteed Obligations exceeding the greater of (a) the amount of
the economic benefit actually received by such Guarantor from the Loans and
(b) the amount such Guarantor would otherwise have paid if such Guarantor had
paid the aggregate amount of the Guaranteed Obligations (excluding the amount
thereof repaid by the Borrowers) in the same proportion as such Guarantor’s net
worth at the date enforcement is sought hereunder bears to the aggregate net
worth of all the Guarantors (taken together with the aggregate net worth of all
other “Guarantors” (as such term is defined in the Credit Agreement) obligated
with respect to the Guaranteed Obligations (the “Other Guarantors”)) at the date
of enforcement is sought hereunder, then each Other Guarantor shall reimburse
such other Guarantors for the amount of such excess, pro rata, based on the
respective net worths of such Other Guarantors at the date enforcement hereunder
is sought.

(e) Notwithstanding anything to the contrary in any Loan Document, no Guarantor
shall have any liability or obligation under this Guaranty to the extent that
such liability or obligation would constitute unlawful financial assistance
under the applicable Laws of the jurisdiction of any Guarantor

(f) With regard to the Guarantors formed or incorporated under the laws of the
Netherlands (the “Dutch Companies”), no obligations shall be included in the
definition of “Guaranteed Obligations” to the extent that, if included, this
Guaranty or any part hereof would constitute a violation of the

 

Foreign Guaranty

2



--------------------------------------------------------------------------------

prohibition on financial assistance as contained in Section 2:98c or 2:207c of
the Dutch Civil Code (the “Prohibition”) and this Guaranty is only legally
binding on the Dutch Companies to the extent it will not be in violation of the
Prohibition and all provisions of this Guaranty will be construed accordingly.

Section 2. Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any Law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of any Secured
Party with respect thereto. The Obligations of each Guarantor under or in
respect of this Guaranty are independent of the Guaranteed Obligations or any
other Obligations of any other Loan Party under or in respect of the Loan
Documents, and a separate action or actions may be brought and prosecuted
against each Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against the BV Borrower or any other Loan Party or whether the
BV Borrower or any other Loan Party is joined in any such action or actions. The
liability of each Guarantor under this Guaranty shall be irrevocable, absolute
and unconditional irrespective of, and each Guarantor hereby irrevocably waives
any defenses it may now have or hereafter acquire in any way relating to, any or
all of the following:

(a) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or any of
its Subsidiaries or otherwise; provided that where such a waiver is
unenforceable or where such a change would discharge the Guarantor of its
liability under this Guaranty if made without its consent, the Guarantor hereby
gives its consent to such change;

(c) any taking, exchange, release or non-perfection of any Collateral or any
other collateral, or any taking, release or amendment or waiver of, or consent
to departure from, any other guaranty, for all or any of the Guaranteed
Obligations;

(d) any manner of application of Collateral or any other collateral, or proceeds
thereof, to all or any of the Guaranteed Obligations, or any manner of sale or
other disposition of any Collateral or any other collateral for all or any of
the Guaranteed Obligations or any other Obligations of any Loan Party under the
Loan Documents or any other assets of any Loan Party or any of its Subsidiaries;

(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;

(f) any failure of any Secured Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Secured Party (each Guarantor waiving any duty on the
part of the Secured Parties to disclose such information);

(g) the failure of any other Person to execute or deliver this Guaranty, any
Guaranty Supplement (as hereinafter defined) or any other guaranty or agreement
or the release or reduction of liability of any Guarantor or other guarantor or
surety with respect to the Guaranteed Obligations; or

 

Foreign Guaranty

3



--------------------------------------------------------------------------------

(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any
Secured Party that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety to the extent
permitted; provided that, where a Loan Party contracts with the Secured Parties
to be discharged from the Guaranteed Obligations, the Guarantor hereby assents
to such contract and remains bound under this Guaranty.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Secured Party or any other Person upon the
insolvency, bankruptcy or reorganization of the BV Borrower or any other Loan
Party or otherwise, all as though such payment had not been made.

Section 3. Waivers and Acknowledgments. (a) Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that any
Secured Party protect, secure, perfect or insure any Lien or any property
subject thereto or exhaust any right or take any action against any Loan Party
or any other Person or any Collateral.

(b) Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and, where it may not waive this right, the Guarantor
agrees that this Guaranty will not be revoked, and acknowledges that this
Guaranty is continuing in nature and applies to all Guaranteed Obligations,
whether existing now or in the future.

(c) Each Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
any Secured Party that in any manner impairs, reduces, releases or otherwise
adversely affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of such Guarantor or other rights of such Guarantor to
proceed against any of the other Loan Parties, any other guarantor or any other
Person or any Collateral and (ii) any defense based on any right of set-off or
counterclaim against or in respect of the Obligations of such Guarantor
hereunder.

(d) Each Guarantor acknowledges that the Collateral Agent may, without notice to
or demand upon such Guarantor and without affecting the liability of such
Guarantor under this Guaranty, foreclose under any mortgage by nonjudicial sale,
and each Guarantor hereby waives any defense to the recovery by the Collateral
Agent and the other Secured Parties against such Guarantor of any deficiency
after such nonjudicial sale and any defense or benefits that may be afforded by
applicable Law.

(e) Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of any Secured Party to disclose to such Guarantor any matter, fact or
thing relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Loan Party or any of its
Subsidiaries now or hereafter known by such Secured Party.

(f) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 2 and this Section 3 are
knowingly made in contemplation of such benefits.

(g) To the fullest extent permitted by law, each Guarantor organized under the
laws of Mexico unconditionally and irrevocably waives, any right to which it may
be entitled, to the extent applicable, under Articles 2813, 2814,2815,2816,
2817, 2818, 2819, 2820, 2821, 2822, 2823, 2824, 2826, 2827, 2830, 2835, 2836,
2837, 2838, 2839, 2840, 2842, 2844, 2846, 2847, 2848 and 2849 of the Federal

 

Foreign Guaranty

4



--------------------------------------------------------------------------------

Civil Code (Código Civil Federal) and the corresponding provisions of the Civil
Codes of the States of Mexico and the Federal District.

Section 4. Subrogation. Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against the BV Borrower, any other Loan Party or any other insider guarantor
that arise from the existence, payment, performance or enforcement of such
Guarantor’s Obligations under or in respect of this Guaranty or any other Loan
Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Secured Party against the BV Borrower,
any other Loan Party or any other insider guarantor or any Collateral, whether
or not such claim, remedy or right arises in equity or under contract, statute
or common Law, including, without limitation, the right to take or receive from
the BV Borrower, any other Loan Party or any other insider guarantor, directly
or indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations (other than (x) obligations with respect to
Secured Hedge Agreements, (y) Cash Management Obligations not yet due and
payable and (z) contingent indemnification obligations not yet accrued and
payable under the Loan Documents) and all other amounts payable under this
Guaranty shall have been paid in full in cash, all Letters of Credit shall have
been cash collateralized or otherwise back-stopped, in each case, on terms
required by the Credit Agreement or shall have expired or been terminated and
the Commitments shall have expired or been terminated. If any amount shall be
paid to any Guarantor in violation of the immediately preceding sentence at any
time prior to the latest of (a) the payment in full in cash of the Guaranteed
Obligations and all other amounts payable under this Guaranty, (b) the Maturity
Date of the Term Loan Facility and (c) the latest date of cash collateralization
or other back-stop, in each case, on the terms required by the Credit Agreement
or the expiration or termination of all Letters of Credit, such amounts shall be
received and held in trust for the benefit of the Secured Parties, shall be
segregated from other property and funds of such Guarantor and shall forthwith
be paid or delivered to the Administrative Agent in the same form as so received
(with any necessary endorsement or assignment) to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Guaranty,
whether matured or unmatured, in accordance with the terms of the Loan
Documents, or to be held as Collateral for any Guaranteed Obligations or other
amounts payable under this Guaranty thereafter arising. If (i) any Guarantor
shall make payment to any Secured Party of all or any part of the Guaranteed
Obligations, (ii) all of the Guaranteed Obligations and all other amounts, if
any, payable under this Guaranty shall have been paid in full in cash, (iii) the
Maturity Date of the Term Loan Facility shall have occurred and (iv) all Letters
of Credit shall have been cash collateralized or otherwise back-stopped, in each
case, on the terms required under the Credit Agreement, or shall have expired or
been terminated, the Secured Parties will, at such Guarantor’s request and
expense, execute and deliver to such Guarantor appropriate documents, without
recourse and without representation or warranty, necessary to evidence the
transfer by subrogation to such Guarantor of an interest in the Guaranteed
Obligations resulting from such payment made by such Guarantor pursuant to this
Guaranty.

Section 5. Payments Free and Clear of Taxes, Etc. Any payment made by a
Guarantor pursuant to this Guaranty which results in the imposition of Taxes
which would not have been imposed had the payment been made by the BV Borrower
shall be made free and clear of and without deduction for any such Taxes;
provided that if a Guarantor shall be required to deduct any such Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums paid under this section) the Administrative Agent, Lender or L/C
Issuer (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) such Guarantor shall make such
deductions and (iii) such Guarantor shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
Law. For the avoidance of doubt, this Section 5 shall be read as an obligation
of the Guarantors that is in addition to their Guarantee of the BV Borrower’s
obligations to

 

Foreign Guaranty

5



--------------------------------------------------------------------------------

indemnify for Taxes and Other Taxes pursuant to Section 3.01 of the Credit
Agreement and shall not relieve a Guarantor of its obligations to make payments
pursuant to Section 3.01 of the Credit Agreement on the relevant Borrower’s
behalf.

Section 6. Representations and Warranties. Each Guarantor hereby makes each
representation and warranty made in the Loan Documents by the Borrowers with
respect to such Guarantor and each Guarantor hereby further represents and
warrants as follows:

(a) There are no conditions precedent to the effectiveness of this Guaranty that
have not been satisfied or waived.

(b) Such Guarantor has, independently and without reliance upon any Secured
Party and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Guaranty and each
other Loan Document to which it is or is to be a party, and such Guarantor has
established adequate means of obtaining from each other Loan Party on a
continuing basis information pertaining to, and is now and on a continuing basis
will be familiar with, the business, condition (financial or otherwise),
operations, performance, properties and prospects of such other Loan Party.

Section 7. Covenants. Each Guarantor covenants and agrees that, so long as any
part of the Guaranteed Obligations shall remain unpaid, any Letter of Credit
shall be outstanding and not cash collateralized or otherwise back-stopped in
accordance with the Cash Collateralization or back-to-back letter of credit
provisions set forth in Section 2.03(g) of the Credit Agreement or any Lender
shall have any Commitment, such Guarantor will perform and observe, and cause
each of its Subsidiaries to perform and observe, all of the terms, covenants and
agreements set forth in the Loan Documents on its or their part to be performed
or observed or that the BV Borrower has agreed to cause such Guarantor or such
Subsidiaries to perform or observe.

Section 8. Amendments, Guaranty Supplements, Etc. (a) No amendment or waiver of
any provision of this Guaranty and no consent to any departure by any Guarantor
therefrom shall in any event be effective unless the same shall be in writing
and signed by the Administrative Agent and the Required Lenders, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no amendment, waiver
or consent shall, unless in writing and signed by all of the Secured Parties
(other than any Lender that is, at such time, a Defaulting Lender), (a) reduce
or limit the obligations of any Guarantor hereunder, release any Guarantor
hereunder or otherwise limit any Guarantor’s liability with respect to the
Obligations owing to the Secured Parties under or in respect of the Loan
Documents except as provided in the next succeeding sentence, (b) postpone any
date fixed for payment hereunder or (c) change the number of Secured Parties or
the percentage of (x) the Commitments, (y) the aggregate unpaid principal amount
of the Loans or (z) the aggregate Available Amount of outstanding Letters of
Credit that, in each case, shall be required for the Secured Parties or any of
them to take any action hereunder. Upon the sale of a Guarantor to the extent
permitted in accordance with the terms of the Loan Documents, such Guarantor
shall be automatically released from this Guaranty; provided that no such
release shall occur if such Guarantor is a guarantor in respect of any Specified
Junior Financing Obligations, unless such Guarantor is released from its
obligations with respect to such Specified Junior Financing Obligations. The
Administrative Agent will, at such Guarantor’s expense, execute and deliver to
such Guarantor such documents as such Guarantor shall reasonably request to
evidence the release of such Guarantor from its Guarantee hereunder pursuant to
this Section 8; provided that such Guarantor shall have delivered to the
Administrative Agent a written request therefor and a certificate of such
Guarantor to the effect that the transaction is in compliance with the Loan
Documents. The Administrative Agent shall be authorized to rely on any such
certificate without independent investigation.

 

Foreign Guaranty

6



--------------------------------------------------------------------------------

(b) Upon the execution and delivery by any Person of a guaranty supplement in
substantially the form of Exhibit A hereto (each, a “Guaranty Supplement”),
(i) such Person shall be referred to as an “Additional Guarantor” and shall
become and be a Guarantor hereunder, and each reference in this Guaranty to a
“Guarantor” shall also mean and be a reference to such Additional Guarantor, and
each reference in any other Loan Document to a “Guarantor “or a “Foreign
Guarantor” shall also mean and be a reference to such Additional Guarantor, and
(ii) each reference herein to “this Guaranty”, “hereunder”, “hereof” or words of
like import referring to this Guaranty, and each reference in any other Loan
Document to the “Guaranty”, “Foreign Guaranty”, “thereunder”, “thereof” or words
of like import referring to this Guaranty, shall mean and be a reference to this
Guaranty as supplemented by such Guaranty Supplement.

Section 9. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing (including telegraphic, telecopy or telex
communication) and mailed, telegraphed, telecopied, telexed or delivered to it,
if to any Guarantor, addressed to it in care of the BV Borrower at the BV
Borrower’s address specified in Schedule 10.02 of the Credit Agreement, if to
any Agent, at its address specified in Schedule 10.02 of the Credit Agreement,
if to or any Lender, at its address specified in its Administrative
Questionnaire, if to any Hedge Bank, at its address specified in the Secured
Hedge Agreement to which it is a party, or, as to any party, at such other
address as shall be designated by such party in a written notice to each other
party. All such notices and other communications shall be deemed to be given or
made at such time as shall be set forth in Section 10.02 of the Credit
Agreement. Delivery by telecopier of an executed counterpart of a signature page
to any amendment or waiver of any provision of this Guaranty or of any Guaranty
Supplement to be executed and delivered hereunder shall be effective as delivery
of an original executed counterpart thereof.

Section 10. No Waiver; Remedies. No failure on the part of any Secured Party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by Law.

Section 11. Right of Set-off. Upon the occurrence and during the continuance of
any Event of Default, the Administrative Agent and, after obtaining the prior
written consent of the Administrative Agent, each other Agent and each Lender
and each of their respective Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
but excluding payroll, tax and trust accounts) at any time held and other
indebtedness at any time owing by such Agent, such Lender or such Affiliate to
or for the credit or the account of any Guarantor against any and all of the
Obligations of such Guarantor now or hereafter existing under the Loan
Documents, irrespective of whether such Agent or such Lender shall have made any
demand under this Guaranty or any other Loan Document and although such
Obligations may be unmatured. Each Agent and each Lender agrees promptly to
notify such Guarantor after any such set-off and application; provided, however,
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights of each Agent and each Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including, without limitation, other rights of set-off) that such
Agent, such Lender and their respective Affiliates may have.

Section 12. Indemnification. (a) Without limitation on any other Obligations of
any Guarantor or remedies of the Secured Parties under this Guaranty, each
Guarantor shall, to the fullest extent permitted by law, indemnify, defend and
save and hold harmless each Secured Party and each of their Affiliates and their
respective officers, directors, employees, agents and advisors (each, an
“Indemnified Party”) from and against, any and all claims, damages, losses,
liabilities and expenses

 

Foreign Guaranty

7



--------------------------------------------------------------------------------

(including, without limitation, Attorney Costs) (which shall be limited to one
(1) counsel to the Administrative Agent and the Secured Parties (exclusive of
one local counsel to the Administrative Agent and the Secured Parties in each
appropriate jurisdiction), unless (x) the interests of the Administrative Agent
and the Secured Parties are sufficiently divergent, in which case one
(1) additional counsel may be appointed and (y) if the interests of any Secured
Party or group of Secured Parties (other than all of the Secured Parties) are
distinctly or disproportionately affected, one (1) additional counsel for such
Secured Party or group of Secured Parties in connection with the execution,
delivery, enforcement, performance or administration of any Loan Document or any
other agreement, letter or instrument delivered in connection with the
transactions contemplated thereby or the consummation of the transactions
contemplated thereby) that may be actually incurred by or awarded against any
Indemnified Party in connection with or as a result of any failure of any
Guaranteed Obligations to be the legal, valid and binding obligations of any
Loan Party enforceable against such Loan Party in accordance with their terms.

(b) Each Guarantor hereby also agrees that none of the Indemnified Parties shall
have any liability (whether direct or indirect, in contract, tort or otherwise)
to any of the Guarantors or any of their respective Affiliates or any of their
respective officers, directors, employees, agents and advisors, and each
Guarantor hereby agrees not to assert any claim against any Indemnified Party on
any theory of liability, for special, indirect, consequential or punitive
damages arising out of or otherwise relating to the Facilities, the actual or
proposed use of the proceeds of the Loans or the Letters of Credit, the Loan
Documents or any of the transactions contemplated by the Loan Documents.

(c) Each of the Indemnified Parties hereby also agrees that none of the
Guarantors shall have any liability (whether direct or indirect, in contract,
tort or otherwise) to any of the Indemnified Parties or any of their respective
Affiliates or any of their respective officers, directors, employees, agents and
advisors, and each of the Indemnified Parties hereby agrees not to assert any
claim against any Guarantor on any theory of liability, for special, indirect,
consequential or punitive damages arising out of or otherwise relating to the
Facilities, the actual or proposed use of the proceeds of the Loans or the
Letters of Credit, the Loan Documents or any of the transactions contemplated by
the Loan Documents.

(d) Without prejudice to the survival of any of the other agreements of any
Guarantor under this Guaranty or any of the other Loan Documents, the agreements
and obligations of each Guarantor contained in Section 1(a) (with respect to
enforcement expenses), the last sentence of Section 2, Section 5 and this
Section 12 shall survive the payment in full of the Guaranteed Obligations and
all of the other amounts payable under this Guaranty.

Section 13. Continuing Guaranty; Assignments under the Credit Agreement. This
Guaranty is a continuing guaranty and shall (a) remain in full force and effect
until the latest of (i) the payment in full in cash of the Guaranteed
Obligations (other than with respect to the Secured Hedge Agreement and the Cash
Management Obligations that are not yet due and payable and contingent
indemnification obligations for which no claim has been asserted) and all other
amounts payable under this Guaranty, (ii) the Maturity Date of the Term Loan
Facility and (iii) the latest date of cash collateralization or other back-stop,
in each case, on the terms required by the Credit Agreement, or expiration or
termination of all Letters of Credit, (b) be binding upon each Guarantor, its
successors and assigns and (c) inure to the benefit of and be enforceable by the
Secured Parties and their successors, transferees and assigns. Without limiting
the generality of clause (c) of the immediately preceding sentence, any Secured
Party may assign or otherwise transfer all or any portion of its rights and
obligations under the Credit Agreement (including, without limitation, all or
any portion of its Commitments, the Loans owing to it and the Note or Notes held
by it) to any other Person, and such other Person shall thereupon become vested
with all the benefits in respect thereof granted to such Secured Party herein or
otherwise, in each case as and to the extent provided in Section 10.07 of the
Credit

 

Foreign Guaranty

8



--------------------------------------------------------------------------------

Agreement. Except as expressly provided in the Credit Agreement, no Guarantor
shall have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Secured Parties.

Section 14. Judgments. If for the purposes of obtaining judgment in any court,
it is necessary to convert a sum due hereunder in Dollars or any other
applicable currency (the “Judgment Currency”) into a different currency (the
“Other Currency”), the parties hereto agree, to the fullest extent they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the Judgment Currency with such Other Currency at the spot rate of
exchange quoted by the Administrative Agent at 11:00 a.m. on the Business Day
preceding that on which final judgment is given (or such other rate as may be
required by any applicable Law), for the purchase of the Judgment Currency, for
delivery two Business Days thereafter.

Section 15. Execution in Counterparts. This Guaranty and each amendment, waiver
and consent with respect hereto may be executed in any number of counterparts
and by different parties thereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Guaranty by telecopier shall be effective as delivery of
an original executed counterpart of this Guaranty.

Section 16. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. (a) This
Guaranty shall be governed by, and construed in accordance with, the laws of the
State of New York.

(b) Each Guarantor hereby irrevocably and unconditionally submits, for itself
and its property, to the jurisdiction of any New York State court or federal
court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Guaranty or any of the other Loan Documents to which it is or
is to be a party, or for recognition or enforcement of any judgment, and each
Guarantor hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in any such
New York State court or, to the extent permitted by law, in such federal court.
Each Guarantor agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Each Guarantor hereby
irrevocably appoints C T Corporation System with an office on the date hereof at
111 Eighth Avenue, New York, New York 10011 (the “Process Agent”) as its agent
to receive and forward on behalf of itself the summons and complain and any
other process which may be served in any such action or proceeding. Such service
may be made by mailing or delivering a copy of such process to any Guarantor in
the care of the Process Agent at the Process Agent’s address, and each Guarantor
hereby irrevocably authorizes and directs the Process Agent to receive such
service on its behalf and forward such service to the Guarantors. Nothing in
this Guaranty or any other Loan Document shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Guaranty
or any other Loan Document in the courts of any jurisdiction.

(c) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Guaranty or any of the other Loan Documents
to which it is or is to be a party in any New York State or federal court. Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such suit,
action or proceeding in any such court.

(d) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM

 

Foreign Guaranty

9



--------------------------------------------------------------------------------

(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY
OF THE LOAN DOCUMENTS, THE LOANS OR THE ACTIONS OF ANY SECURED PARTY IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

 

Foreign Guaranty

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

FOREIGN GUARANTORS: SENSATA TECHNOLOGIES HOLDING        COMPANY US B.V. By:  
/s/ Geert Braaksma   Name: Geert Braaksma   Title: Director

 

Foreign Guaranty



--------------------------------------------------------------------------------

SENSATA TECHNOLOGIES HOLLAND, B.V. By:   /s/ Geer Braaksma   Name: Geert
Braaksma   Title: Managing Director

 

Foreign Guaranty



--------------------------------------------------------------------------------

SENSATA TECHNOLOGIES HOLDING

        COMPANY MEXICO, B.V.

By:   /s/ Geert Braaksma   Name: Geert Braaksma   Title: Managing Director

 

Foreign Guaranty



--------------------------------------------------------------------------------

SENSATA TECHNOLOGIES DE MÉXICO,
        S. DE R.L. DE C.V. By:   /s/ Santiago Sepulveda   Name: Santiago
Sepulveda   Title: Attorney-in-Fact

 

Foreign Guaranty



--------------------------------------------------------------------------------

SENSATA TECHNOLOGIES JAPAN LIMITED By:   /s/ Hidehiko Ito   Name: Hidehiko Ito  
Title: Representative Director

 

Foreign Guaranty



--------------------------------------------------------------------------------

SENSATA TECHNOLOGIES MALAYSIA SDN. BHD. By:   /s/ Kah Beng Hock   Name: Kah Beng
Hock   Title: Director

 

Foreign Guaranty



--------------------------------------------------------------------------------

Exhibit A

To The

Foreign Guaranty

FORM OF FOREIGN GUARANTY SUPPLEMENT

                         ,         

Morgan Stanley Funding, Inc., as Administrative Agent

One Pierrepont Plaza, 7th Floor

300 Cadman Plaza West

Brooklyn, NY 11201

Attn: Larry Benison / Gerard Jordan

Phone: (718) 754-7299 / 7422

Fax:     (718) 754-7249 / 7250

Credit Agreement dated as of May 12, 2011 among SENSATA TECHNOLOGIES B.V., a
private limited liability company (besloten vennootschap met beperkte
aansprakelijkheid) incorporated under the laws of the Netherlands (the “BV
Borrower”), SENSATA TECHNOLOGIES FINANCE COMPANY, LLC, a Delaware limited
liability company (the “US Borrower”), SENSATA TECHNOLOGIES INTERMEDIATE HOLDING
B.V., a private limited liability company (besloten vennootschap met beperkte
aansprakelijkheid) incorporated under the laws of the Netherlands, certain
Lender party thereto, the Initial L/C Issuer, the Initial Swing Line Lender and
MORGAN STANLEY SENIOR FUNDING, INC., as Collateral Agent and Administrative
Agent.

Ladies and Gentlemen:

Reference is made to the above-captioned Credit Agreement and to the Foreign
Guaranty referred to therein (such Foreign Guaranty, as in effect on the date
hereof and as it may hereafter be amended, supplemented or otherwise modified
from time to time, together with this Foreign Guaranty Supplement, being the
“Foreign Guaranty”). The capitalized terms defined in the Foreign Guaranty or in
the Credit Agreement and not otherwise defined herein are used herein as therein
defined.

Section 1. Guaranty; Limitation of Liability. (a) The undersigned hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of the BV Borrower, each
Loan Party guaranteeing the Obligations of the BV Borrower in its capacity as
Borrower (and not as Guarantor) and each other Foreign Subsidiary which is an
obligor with respect to the Cash Management Obligations now or hereafter
existing under or in respect of the Loan Documents (including, without
limitation, any extensions, modifications, substitutions, amendments or renewals
of any or all of the foregoing Obligations), whether direct or indirect,
absolute or contingent, and whether for principal, interest, premiums, fees,
indemnities, contract causes of action, costs, expenses or otherwise, and the
Bilateral Obligations of each Bilateral Provider (such Obligations being the
“Guaranteed Obligations”), and agrees to pay any and all reasonable expenses
(including, without limitation, reasonable fees and reasonable out-of-pocket
expenses of counsel) by the Administrative Agent or any other Secured Party in
enforcing any rights under this Guaranty Supplement, the Foreign Guaranty or any
other Loan Document in accordance with Section 10.04 of the Credit Agreement
(including Attorney Costs of any law firm or other external counsel to the
Administrative Agent); provided, however, that in no event shall the Guaranteed
Obligations of any Guarantor include any of its

 

Foreign Guaranty



--------------------------------------------------------------------------------

obligations as a Borrower under the Credit Agreement. Without limiting the
generality of the foregoing, the undersigned’s liability shall extend to all
amounts that constitute part of the Guaranteed Obligations and would be owed by
any other Loan Party to any Secured Party under or in respect of the Loan
Documents but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization or similar proceeding involving
such other Loan Party. Notwithstanding anything herein or in the Credit
Agreement to the contrary, (i) the aggregate principal amount of all Bilateral
Obligations guaranteed hereby shall not exceed $40,000,000 and (ii) to the
extent that Bilateral Obligations are cash collateralized or otherwise
guaranteed (other than pursuant hereunder), such Bilateral Obligations shall not
be guaranteed hereby.

(b) The undersigned, and by its acceptance of this Guaranty Supplement, the
Administrative Agent and each other Secured Party, hereby confirm that it is the
intention of all such Persons that this Guaranty Supplement, the Foreign
Guaranty and the Obligations of the undersigned hereunder and thereunder not
constitute a fraudulent transfer or conveyance for purposes of Bankruptcy Law,
the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or
any similar foreign, federal or state law to the extent applicable to this
Guaranty Supplement, the Foreign Guaranty and the Obligations of the undersigned
hereunder and thereunder. To effectuate the foregoing intention, the
Administrative Agent, the other Secured Parties and the undersigned hereby
irrevocably agree that the Obligations of the undersigned under this Guaranty
Supplement and the Foreign Guaranty at any time shall be limited to the maximum
amount as will result in the Obligations of the undersigned under this Guaranty
Supplement and the Foreign Guaranty not constituting a fraudulent transfer or
conveyance.

(c) The undersigned hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Secured Party under this
Guaranty Supplement, the Foreign Guaranty, the Foreign Guaranty; or any other
guaranty, the undersigned will contribute, to the maximum extent permitted by
applicable law, such amounts to each other Guarantor and each other guarantor so
as to maximize the aggregate amount paid to the Secured Parties under or in
respect of the Loan Documents.

(d) To the extent that any Guarantor shall be required hereunder to pay a
portion of the Guaranteed Obligations exceeding the greater of (a) the amount of
the economic benefit actually received by such Guarantor from the Loans and
(b) the amount such Guarantor would otherwise have paid if such Guarantor had
paid the aggregate amount of the Guaranteed Obligations (excluding the amount
thereof repaid by the Borrowers) in the same proportion as such Guarantor’s net
worth at the date enforcement is sought hereunder bears to the aggregate net
worth of all the Guarantors (taken together with the aggregate net worth of all
other “Guarantors” (as such term is defined in the Credit Agreement) obligated
with respect to the Guaranteed Obligations (the “Other Guarantors”)) at the date
of enforcement is sought hereunder, then each Other Guarantor shall reimburse
such other Guarantors for the amount of such excess, pro rata, based on the
respective net worths of such Other Guarantors at the date enforcement hereunder
is sought.

Section 2. Obligations Under the Guaranty. The undersigned hereby agrees, as of
the date first above written, to be bound as a Guarantor by all of the terms and
conditions of the Foreign Guaranty to the same extent as each of the other
Guarantors thereunder. The undersigned further agrees, as of the date first
above written, that each reference in the Foreign Guaranty to an “Additional
Guarantor” or a “Guarantor” shall also mean and be a reference to the
undersigned, and each reference in any other Loan Document to a “Foreign
Guarantor” or a “Loan Party” shall also mean and be a reference to the
undersigned.

Section 3. Representations and Warranties. The undersigned hereby makes each
representation and warranty set forth in Section 6 of the Foreign Guaranty to
the same extent as each other Guarantor.

 

Foreign Guaranty



--------------------------------------------------------------------------------

Section 4. Delivery by Telecopier. Delivery of an executed counterpart of a
signature page to this Guaranty Supplement by telecopier shall be effective as
delivery of an original executed counterpart of this Guaranty Supplement.

Section 5. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. (a) This
Guaranty Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

(b) The undersigned hereby irrevocably and unconditionally submits, for itself
and its property, to the jurisdiction of any New York State court or any federal
court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Guaranty Supplement, the Foreign Guaranty or any of the other
Loan Documents to which it is or is to be a party, or for recognition or
enforcement of any judgment, and the undersigned hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court or, to
the extent permitted by law, in such federal court. The undersigned agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. The undersigned hereby irrevocably appoints C T Corporation
System with an office on the date hereof at 111 Eighth Avenue, New York, New
York 10011 (the “Process Agent”) as its agent to receive and forward on behalf
of itself the summons and complain and any other process which may be served in
any such action or proceeding. Such service may be made by mailing or delivering
a copy of such process to the undersigned in the care of the Process Agent at
the Process Agent’s address, and the undersigned hereby irrevocably authorizes
and directs the Process Agent to receive such service on its behalf and forward
such service to the undersigned. Nothing in this Guaranty Supplement or the
Foreign Guaranty or any other Loan Document shall affect any right that any
party may otherwise have to bring any action or proceeding relating to this
Guaranty Supplement, the Foreign Guaranty or any of the other Loan Documents to
which it is or is to be a party in the courts of any other jurisdiction.

(c) The undersigned irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Guaranty Supplement, the Foreign Guaranty or any of
the other Loan Documents to which it is or is to be a party in any New York
State or federal court. The undersigned hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such suit, action or proceeding in any such court.

(d) THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE LOANS OR
THE ACTIONS OF ANY SECURED PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE
OR ENFORCEMENT THEREOF.

 

Very truly yours, [NAME OF ADDITIONAL GUARANTOR] By       Title:

 

Foreign Guaranty